DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is a Final Office Action responsive to Applicant’s reply filed 11/24/2021.
	Claims 15, 20-22, 26, 29-37 are pending.

Response to Amendment
	Applicant has amended the independent claims to include limitations that require renewed consideration.
                                     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 15, it is not clear what is meant by “and defining said energy store”. The specification is silent with respect to said limitation and its metes and bounds cannot be ascertained. It is not in proper grammatical format. Examiner is 
              
Examiner’s Note
	Method claims 26 and 37 recites a condition precedent, which is a change in network frequency, to perform the step of varying the power output proportional to the rate of change of network frequency, effect a change in the power output through buffering, and buffering of the energy at least also in an intermediate circuit capacitor/energy store of an inverter. The steps dependent upon the condition would not be invoked necessarily and as such it is not incumbent upon the Examiner to show that the art perform those steps. See Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792, at *3-4 (PTAB Apr. 28, 2016) (precedential)

Claim Objections

	Claims 26 and 37, should presumably recite “…steps of”, instead of “…step of”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 


Claims 22, 29, 31, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiesdal (US 2008/0093857) in view of Shelton et al. (US 2010/0090532).
Stiesdal discloses: a power generating device for a power supply system having a power transmission network (Fig. 1, labels 17 and 19 are AC generators connected to wind turbines 1 and 3, Fig. 1, label 7 discloses “an external utility grid” which corresponds to Applicant’s “power transmission network).
a control device embodied such that in an event of a change in a network frequency of the power transmission network said control device varies a power output of the power generating device by a power variation value being proportional to a rate of change of a network frequency of the power transmission network (Fig. 2 graphically illustrates the proportional rate of change of the network frequency f.  Paragraph [0031] also discloses that Fig. 2 “shows the grid frequency f and the output power P as a function of time t.  Paragraph [0032] further discloses “the output power is given by a sum of two terms.  The first term is proportional to the deviation of the grid frequency from the nominal frequency while the second term is proportional to the time derivative of the grid frequency.”  The mathematical formula at the end of paragraph [0032] is disclosed as “P=K1(f-fn)+K2(df/dt).”  The formula disclosed by Stiesdal includes the same “proportional to a rate of change of the network frequency of said power transmission network” disclosed on page 10 of the instant specification. Thus, Stiesdal discloses the “proportionality in mathematics means that two varying quantities are said to be in a relation of proportionality, if they are multiplicatively connected to a constant,” as interpreted by the Patent Trial and Appeal Board on page 5 of the decision mailed on June 16, 2021.  In fact, the formula disclosed by Stiesdal is identical to the formula disclosed by the applicant when the first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term, K1 is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. Furthermore, Claim 9 recites: “sensing an actual grid frequency, and controlling output power as a function of the time derivative of the grid frequency”. Paragraph [0032] discloses that the “output power is given by a sum of two terms”, “the second term” is “proportional to the time derivative of the grid frequency”. The first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. The first term, i.e., the nominal frequency, is recited in the alternative as stated in claim 11 when the grid frequency is not between the nominal grid frequency and a threshold value, see e.g. claim 11, line 5-8, where the output power is controlled as a function of the time derivative of the grid frequency and/or… ).  
Stiesdal does not specifically disclose: an energy store connected to said control device, said control device configured, in an event of an increase in the network frequency of said power transmission network, for extracting an amount of energy proportional to the rate of change of the network frequency from said power transmission network and storing the energy in said energy store, and said control device configured, in an event of a decrease in the network 5 of 312012P07172 - Application No. 14/411,221 Response to Office action August 26, 2021 Response submitted November 24, 2021 frequency of said power transmission network, extracting an amount of energy proportional to the rate of change of the network frequency from said energy store and feeding the energy into said power transmission network.
However, Shelton discloses: an energy store connected to said control device (Fig. 2, label 210, paragraph [0020] discloses that the energy store can also be a battery), said control device configured, in an event of an increase in the network frequency of said power transmission network, for extracting an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said energy store ([0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”) and said control device configured, in an event of a decrease in the network frequency of said power transmission network extracting an amount of energy proportional to the rate of change of the network frequency from said energy store and feeding the energy into said power transmission network (Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency), wherein said at least one power generating device has an inverter (Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Shelton to have a control system for energy storage systems that can reliably coordinate the state of charge or capacity to store or discharge energy of the energy storage system with the moment by moment needs of the power grid for frequency regulation. This frequency regulation would ensure consumer devices operate in an efficient manner ([0004] and [0008], Shelton).




a plurality of power generating devices (Fig. 1, labels 17 and 19 are AC generators connected to wind turbines 1 and 3); 
a plurality of power consuming devices ([0002], lines 3-5, “power consuming devices of users…”); 
a power transmission network (Fig. 1, label 7 discloses “an external utility grid” which  corresponds to Applicant’s “power transmission network”) interconnecting said power generating devices with said power consuming devices ([0002], the wind  energy installations feed generated electrical power into a grid which distributes the power to a large number of power consuming devices of different users); and 
at least one of said power generating devices or at least one of said power consuming devices having an inverter ([0027], line 9) being suitable, in an event of a change in a network frequency of said power transmission network, to vary a power output of said at least one power generating device or at least one of said power consuming device by a power variation value being proportional to a rate of change of the network frequency of said power transmission network (Fig. 2 graphically illustrates the proportional rate of change of the network frequency f.  Paragraph [0031] also discloses that Fig. 2 “shows the grid frequency f and the output power P as a function of time t.  Paragraph [0032] further discloses “the output power is given by a sum of two terms.  The first term is proportional to the deviation of the grid frequency from the nominal frequency while the second term is proportional to the time derivative of the grid frequency.”  The mathematical formula at the end of paragraph [0032] is disclosed as “P=K1(f-fn)+K2(df/dt).”  The formula disclosed by Stiesdal includes the same “proportional to a rate of change of the network frequency of said power transmission network” disclosed on page 10 of the instant specification. Thus, Stiesdal discloses the “proportionality in mathematics means that two varying quantities are said to be in a relation of proportionality, if they are multiplicatively connected to a constant,” as interpreted by the Patent Trial and Appeal Board on page 5 of the decision mailed on June 16, 2021.  In fact, the formula disclosed by Stiesdal is identical to the formula disclosed by the applicant when the first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term, K1 is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. Furthermore, Claim 9 recites: “sensing an actual grid frequency, and controlling output power as a function of the time derivative of the grid frequency”. Paragraph [0032] discloses that the “output power is given by a sum of two terms”, “the second term” is “proportional to the time derivative of the grid frequency”. The first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. The first term, i.e., the nominal frequency, is recited in the alternative as stated in claim 11 when the grid frequency is not between the nominal grid frequency and a threshold value, see e.g. claim 11, line 5-8, where the output power is controlled as a function of the time derivative of the grid frequency and/or… ).  
Stiesdal does not specifically disclose: an energy store connected to said control device, said control device embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said energy store, and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said energy store and feeds the energy into said power transmission network.  
However, Shelton discloses: an energy store connected to said control device (Fig. 2, label 210, paragraph [0020] discloses that the energy store can also be a battery), said control device embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said energy store ([0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”) and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said energy store and feeds the energy into said power transmission network (Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Shelton to have a control system for energy storage systems that can reliably coordinate the state of charge or capacity to store or discharge energy of the energy storage system with the moment by moment needs of the power grid for frequency regulation. This frequency regulation would ensure consumer devices operate in an efficient manner ([0004] and [0008], Shelton).



However, Shelton discloses: wherein said at least one power generating device or said at least one power consuming device has a battery as an energy store (Fig. 2, label 210, paragraph [0020]discloses that the energy store can also be a battery), from which the energy is extracted or into which the energy is fed in an event of a change in the network frequency of said power transmission network, the extracted or fed-in power being proportional to the rate of change of the network frequency of said power transmission network (Fig. 2, label 215 is an “inverter”, [0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Shelton to have a control system, for energy storage systems with a battery, that can reliably coordinate the state of charge or capacity to store or discharge energy of the energy storage system with the moment by moment needs of the power grid for frequency regulation. This frequency regulation would ensure consumer devices operate in an efficient manner ([0004] and [0008], Shelton).

With respect to Claim 33, Stiesdal discloses: wherein said at least one power generating device is a solar power generating device or a wind power generating device (Fig. 1 illustrates wind power generating devices).

Claims 15, 20, 21, 30, 32, 34, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiesdal (US 2008/0093857) in view of Shelton et al. (US 2010/0090532) further in view of Khuwatsamrit (US 2012/0200162).

With respect to Claim 15, Stiesdal discloses: A power supply system, comprising: 
a plurality of power generating devices (Fig. 1, labels 17 and 19 are AC generators connected to wind turbines 1 and 3); 
a plurality of power consuming devices ([0002], lines 3-5, “power consuming devices of users…”); 
a power transmission network (Fig. 1, label 7 discloses “an external utility grid” which  corresponds to Applicant’s “power transmission network”) interconnecting said power generating devices with said power consuming devices ([0002], the wind  energy installations feed generated electrical power into a grid which distributes the power to a large number of power consuming devices of different users); and 
at least one of said power generating devices having a control device (Fig. 1, labels 33 and 35 are control devices) being suitable, in an event of a change in a network frequency of said power transmission network, to vary a power output of said at least one power generating device by a power variation value being proportional to a rate of change of the network frequency of said power transmission network (Fig. 2 graphically illustrates the proportional rate of change of the network frequency f.  Paragraph [0031] also discloses that Fig. 2 “shows the grid frequency f and the output power P as a function of time t.  Paragraph [0032] further discloses “the output power is given by a sum of two terms.  The first term is proportional to the deviation of the grid frequency from the nominal frequency while the second term is proportional to the time derivative of the grid frequency.”  The mathematical formula at the end of paragraph [0032] is disclosed as “P=K1(f-fn)+K2(df/dt).”  The formula disclosed by Stiesdal includes the same “proportional to a rate of change of the network frequency of said power transmission network” disclosed on page 10 of the instant specification. Thus, Stiesdal discloses the “proportionality in mathematics means that two varying quantities are said to be in a relation of proportionality, if they are multiplicatively connected to a constant,” as interpreted by the Patent Trial and Appeal Board on page 5 of the decision mailed on June 16, 2021.  In fact, the formula disclosed by Stiesdal is identical to the formula disclosed by the applicant when the first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term, K1 is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. Furthermore, Claim 9 recites: “sensing an actual grid frequency, and controlling output power as a function of the time derivative of the grid frequency”. Paragraph [0032] discloses that the “output power is given by a sum of two terms”, “the second term” is “proportional to the time derivative of the grid frequency”. The first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. The first term, i.e., the nominal frequency, is recited in the alternative as stated in claim 11 when the grid frequency is not between the nominal grid frequency and a threshold value, see e.g. claim 11, line 5-8, where the output power is controlled as a function of the time derivative of the grid frequency and/or… ).  
Stiesdal does not specifically disclose: an energy store connected to said control device, said control device embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said energy store, and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said energy store and feeds the energy into said power transmission network, wherein said at least one power generating device has an inverter.  
an energy store connected to said control device (Fig. 2, label 210, paragraph [0020] discloses that the energy store can also be a battery), said control device embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said energy store ([0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”) and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said energy store and feeds the energy into said power transmission network (Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency), wherein said at least one power generating device has an inverter (Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Shelton to have a control system for energy storage systems that can reliably coordinate the state of charge or capacity to store or discharge energy of the energy storage system with the moment by moment needs of the power grid for frequency regulation. This frequency regulation would ensure consumer devices operate in an efficient manner ([0004] and [0008], Shelton).
Stiesdal and Shelton do not specifically disclose that the inverter has at least one intermediate circuit capacitor.  
However, Khuwatsamrit discloses: the inverter has at least one intermediate circuit capacitor (Abstract, “a series-connected capacitor and battery circuit is constructed to form the dc-bus of a bi-directional, grid-tied inverter.” [0002], [0004], Fig. 1 is an inverter with the capacitors 7, 8, and 9).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Khuwatsamrit to ensure that the inverter’s design is not inflexible and can accommodate charge and discharge characteristics of different types of targeted batteries ([0003], Khuwatsamrit)

With respect to Claim 20, Stiesdal discloses: A power supply system, comprising: 
a plurality of power generating devices (Fig. 1, labels 17 and 19 are AC generators connected to wind turbines 1 and 3); 
a plurality of power consuming devices ([0002], lines 3-5, “power consuming devices of users…”); 
a power transmission network (Fig. 1, label 7 discloses “an external utility grid” which  corresponds to Applicant’s “power transmission network”) interconnecting said power generating devices with said power consuming devices ([0002], the wind  energy installations feed generated electrical power into a grid which distributes the power to a large number of power consuming devices of different users); and 
at least one of said power generating devices having a control device (Fig. 1, labels 33 and 35 are control devices) being suitable, in an event of a change in a network frequency of said power transmission network, to vary a power output of said at least one power generating device at least temporarily by a power variation value being proportional to a rate of change of the network frequency of said power transmission network (Fig. 2 graphically illustrates the proportional rate of change of the network frequency f.  Paragraph [0031] also discloses that Fig. 2 “shows the grid frequency f and the output power P as a function of time t.  Paragraph [0032] further discloses “the output power is given by a sum of two terms.  The first term is proportional to the deviation of the grid frequency from the nominal frequency while the second term is proportional to the time derivative of the grid frequency.”  The mathematical formula at the end of paragraph [0032] is disclosed as “P=K1(f-fn)+K2(df/dt).”  The formula disclosed by Stiesdal includes the same “proportional to a rate of change of the network frequency of said power transmission network” disclosed on page 10 of the instant specification. Thus, Stiesdal discloses the “proportionality in mathematics means that two varying quantities are said to be in a relation of proportionality, if they are multiplicatively connected to a constant,” as interpreted by the Patent Trial and Appeal Board on page 5 of the decision mailed on June 16, 2021.  In fact, the formula disclosed by Stiesdal is identical to the formula disclosed by the applicant when the first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term, K1 is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. Furthermore, Claim 9 recites: “sensing an actual grid frequency, and controlling output power as a function of the time derivative of the grid frequency”. Paragraph [0032] discloses that the “output power is given by a sum of two terms”, “the second term” is “proportional to the time derivative of the grid frequency”. The first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. The first term, i.e., the nominal frequency, is recited in the alternative as stated in claim 11 when the grid frequency is not between the nominal grid frequency and a threshold value, see e.g. claim 11, line 5-8, where the output power is controlled as a function of the time derivative of the grid frequency and/or… ).  
Stiesdal does not specifically disclose: control device is embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said inverter, and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said inverter and feeds the energy into said power transmission network.
However, Shelton discloses: control device is embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said inverter, and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said inverter and feeds the energy into said power transmission network (Fig. 2, label 215 is an “inverter”, [0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Shelton to have a control system, for energy storage systems with a battery, that can reliably coordinate the state of charge or capacity to store or discharge energy of the energy storage system with the moment by moment needs of the power grid for frequency regulation. This frequency regulation would ensure consumer devices operate in an efficient manner ([0004] and [0008], Shelton).
Stiesdal and Shelton do not specifically disclose: said inverter includes a battery and an intermediate circuit capacitor and said control device. 
However, Khuwatsamrit discloses: said inverter includes a battery and an intermediate circuit capacitor and said control device (Abstract, lines 1-2, [0043]-[0044], both the battery and the capacitor act as a storage/charged and a discharging entity, as the voltage of battery increases, the voltage of the capacitor increases. As the voltage of the battery decreases, the voltage of the capacitor decreases. [0007] discloses that the power conversion inverter controls the voltage and include switching means for alternatively connecting the inductor with the capacitor or battery bank).
[0003], Khuwatsamrit).

With respect to Claim 21, Stiesdal discloses: wherein said at least one power generating device is a solar power generating device or a wind power generating device (Fig. 1 illustrates wind power generating devices).  

With respect to Claim 30, Stiesdal does not specifically disclose: said control device is embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said inverter, and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said inverter and feeds the energy into said power transmission network.
However, Shelton discloses: said control device is embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said Fig. 2, label 215 is an “inverter”, [0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Shelton to have a control system, for energy storage systems with a battery, that can reliably coordinate the state of charge or capacity to store or discharge energy of the energy storage system with the moment by moment needs of the power grid for frequency regulation. This frequency regulation [0004] and [0008], Shelton).
Stiesdal and Shelton do not specifically disclose: said energy store formed by means of said at least one intermediate circuit capacitor of said inverter. 
However, Khuwatsamrit discloses: said energy store formed by means of said at least one intermediate circuit capacitor of said inverter (Abstract, lines 1-2, [0043]-[0044], both the battery and the capacitor act as a storage/charged and a discharging entity, as the voltage of battery increases, the voltage of the capacitor increases. As the voltage of the battery decreases, the voltage of the capacitor decreases. [0007] discloses that the power conversion inverter controls the voltage and include switching means for alternatively connecting the inductor with the capacitor or battery bank).
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Khuwatsamrit into the combination of Stiesdal and Shelton to ensure that the inverters design is not inflexible and can accommodate charge and discharge characteristics of different types of targeted batteries ([0003], Khuwatsamrit).

With respect to Claim 32, Stiesdal does not specifically disclose: control device is embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said inverter, and in an event of a decrease in the network 
However, Shelton discloses: control device is embodied such that in an event of an increase in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said power transmission network and stores the energy in said inverter, and in an event of a decrease in the network frequency of said power transmission network said control device extracts an amount of energy proportional to the rate of change of the network frequency from said inverter and feeds the energy into said power transmission network (Fig. 2, label 215 is an “inverter”, [0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency).  
[0004] and [0008], Shelton).
Stiesdal and Shelton do not specifically disclose: wherein said at least one power generating device or said at least one power consuming device has an inverter containing at least one intermediate circuit capacitor, at least one battery and said control device. 
However, Khuwatsamrit discloses: wherein said at least one power generating device or said at least one power consuming device has an inverter containing at least one intermediate circuit capacitor, at least one battery and said control device (Abstract, lines 1-2, [0043]-[0044], both the battery and the capacitor act as a storage/charged and a discharging entity, as the voltage of battery increases, the voltage of the capacitor increases. As the voltage of the battery decreases, the voltage of the capacitor decreases. [0007] discloses that the power conversion inverter controls the voltage and include switching means for alternatively connecting the inductor with the capacitor or battery bank).
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Khuwatsamrit into the combination of Stiesdal and Shelton to ensure that the inverters design is not inflexible and can accommodate [0003], Khuwatsamrit).

With respect to Claim 34, Stiesdal discloses: a control device embodied such that in an event of a change in a network frequency of the power transmission network said control device varies a power output of the power generating device by a power variation value being proportional to a rate of change of a network 11 of 282012P07172 - Application No. 14/411,221 Response to Office action June 6, 2018 Response submitted August 31, 2018 frequency of the power transmission network (Fig. 2 graphically illustrates the proportional rate of change of the network frequency f.  Paragraph [0031] also discloses that Fig. 2 “shows the grid frequency f and the output power P as a function of time t.  Paragraph [0032] further discloses “the output power is given by a sum of two terms.  The first term is proportional to the deviation of the grid frequency from the nominal frequency while the second term is proportional to the time derivative of the grid frequency.”  The mathematical formula at the end of paragraph [0032] is disclosed as “P=K1(f-fn)+K2(df/dt).”  The formula disclosed by Stiesdal includes the same “proportional to a rate of change of the network frequency of said power transmission network” disclosed on page 10 of the instant specification. Thus, Stiesdal discloses the “proportionality in mathematics means that two varying quantities are said to be in a relation of proportionality, if they are multiplicatively connected to a constant,” as interpreted by the Patent Trial and Appeal Board on page 5 of the decision mailed on June 16, 2021.  In fact, the formula disclosed by Stiesdal is identical to the formula disclosed by the applicant when the first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term, K1 is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. Furthermore, Claim 9 recites: “sensing an actual grid frequency, and controlling output power as a function of the time derivative of the grid frequency”. Paragraph [0032] discloses that the “output power is given by a sum of two terms”, “the second term” is “proportional to the time derivative of the grid frequency”. The first term, i.e., K1(f-fN) is not considered. Paragraph [0033] states that the first term is zero as long as the grid frequency “f” does not exceed the frequency threshold ft. The first term, i.e., the nominal frequency, is recited in the alternative as stated in claim 11 when the grid frequency is not between the nominal grid frequency and a threshold value, see e.g. claim 11, line 5-8, where the output power is controlled as a function of the time derivative of the grid frequency and/or… ).  
Stiesdal does not specifically disclose: an inverter having at least one intermediate circuit energy store; said control device being embodied such that in an event of an increase in the network frequency of the power transmission network said control device extracting an amount of energy proportional to the rate of change of the network frequency from the power transmission network and storing the energy in said energy store, and in an event of a decrease in the network frequency of the power transmission network said control device extracting an amount of energy proportional to the rate of change of the network frequency from said energy store and feeding the energy into the power transmission network.
However, Shelton discloses: said control device being embodied such that in an event of an increase in the network frequency of the power transmission network said control device extracting an amount of energy proportional to the rate of change of the network frequency from the power transmission network and storing the energy in said energy store ([0045] When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”), and in an event of a decrease in the network frequency of the power transmission network said control device extracting an amount of energy proportional to the rate of change of the network frequency from said energy store and feeding the energy into the power transmission network (Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”) (Fig. 4, [0044]-[0046] and [0053] discloses the above features. According to [0044], the vertical axis in Figure 4 is the “network frequency”, the horizontal axis is the amount of energy/power transferred between the power grid and storage cells. Paragraph [0045], in reference to Fig. 4, discloses that as the network frequency falls below 59.5Hz, energy is transferred from the storage cell to the grid. When the network frequency increases above 60.5Hz, energy is transferred from the grid to the storage cells. [0046], in reference to Fig.4, discloses that the amount of energy transferred, to or from the grid, is linearly proportional to the amount by which the instantaneous grid frequency deviates from the nominal frequency. Paragraph [0053] discloses that the “rate of change of the frequency” can be used in lieu of the “instantaneous grid frequency”. Therefore when the network frequency increases or decreases, the amount of energy transferred from or to the grid is linearly proportional to the rate of change of the grid frequency).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Shelton to have a control system for energy storage systems that can reliably coordinate the state of charge or capacity to store or discharge energy of the energy storage system with the moment by moment needs of the power grid for frequency regulation. This frequency regulation would ensure consumer devices operate in an efficient manner ([0004] and [0008], Shelton).
Stiesdal and Shelton do not specifically disclose: an inverter having at least one intermediate circuit energy store.
However, Khuwatsamrit discloses: an inverter having at least one intermediate circuit energy store (Abstract, “a series-connected capacitor and battery circuit is constructed to form the dc-bus of a bi-directional, grid-tied inverter.” [0002], [0004], Fig. 1 is an inverter with the capacitors 7, 8, and 9).  
It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Khuwatsamrit into the combination of Stiesdal and Shelton to ensure that the inverter’s design is not inflexible and can accommodate charge and discharge characteristics of different types of targeted batteries ([0003], Khuwatsamrit).

With respect to Claim 35, Shelton discloses: wherein said energy store is an intermediate circuit capacitor or a battery (Fig. 2, label 210, paragraph [0019] discloses that the energy store can also be a capacitor).

With respect to Claims 36, it recites similar limitations as claim 34, and is, therefore, rejected under the same citations and rationale. 


Response to Arguments
Applicant alleges that in claims 22 and 29, the power generating device itself has an energy store. Examiner, respectfully disagrees. Nowhere do the claims recite that the power generating device has the energy storage integrated into said device. The preamble discloses the power generating device as “comprising” the subsequent components. The “comprising” transitional phrase is inclusive or open-ended and does not exclude additional steps or elements. In this regard, according to the claim language, the power generating device “comprises” a control device, which in turn is “connected” to an energy store. The claim does not explicitly limit the energy store to be integrated into the power generating device. It is merely connected to a control device. The “connected” element does not limit the energy store to be only integrated into the power generating device. The claim does not mention whether the control device itself is integrated into the power generating device either. A mere connection will suffice and 
Applicant alleges that Khuwatsamrit in no way discloses using the energy storage in combination with a control unit to control the frequency of a connected power grid. Respectfully, Khuwatsamrit was cited to disclose an inverter that has at least one intermediate circuit capacitor. The combination of Stiesdal and Shelton already discloses controlling the frequency of the connected power grid utilizing an energy storage. Khuwatsamrit was merely added as a reference to illustrate that the energy storage can include an inverter with an intermediate circuit capacitor. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Specifically, Khuwatsamrit discloses a “grid-tied inverter” (see e.g. [0003], line 1) utilized for grid stabilization. The reference is analogous art. It would have been obvious to a person having ordinary skill in the art before the invention to incorporate the teachings of Khuwatsamrit to ensure that the inverter’s design is not inflexible and can accommodate charge and discharge characteristics of different types of targeted batteries ([0003], Khuwatsamrit)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WISSAM RASHID/Primary Examiner, Art Unit 2195